DETAILED ACTION
Status of Claims
This Office Action is in response to an RCE filed on 06/02/2021, claims submitted on 05/24/2021 and Interview on 01/27/2022.
Claims 1, 3-9, 11-15, 17 and 19 are pending while claims 2, 10, 16, 18 and 20 are canceled as disclosed below.
Claims 1, 3-9, 11-15, 17 and 19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Thomas M. Isaacson (Reg. No. 44,166) on 01/27/2022.
The Application has been amended as follows:
(Currently Amended) A method, comprising:
receiving, on a first computer-implemented system and from a first provider of a first product, a request for a second product from a second provider;

receiving, on the first computer-implemented system, a second authorization from the second provider to use the second product; 
establishing, based on the first authorization and the second authorization, a contract between the first provider and the second provider; and
based on the first authorization and the second authorization: 
dividing, at the first computer-implemented system, the first product into a first product first subset and a first product second subset;
encrypting, at the first computer-implemented system, the first product first subset and the first product second subset to yield an encrypted first product first subset and an encrypted first product second subset;
converting, at the first computer-implemented system, the encrypted first product first subset into a first Boolean logic gate set;
converting, at the first computer-implemented system, the encrypted first product second subset into a second Boolean logic gate set;
transmitting, from the first computer-implemented system to a second computer-implemented system, the first Boolean logic gate set, wherein the first computer-implemented system is separate from the second computer-implemented system;
transmitting, from the first computer-implemented system to a third computer-implemented system, the second Boolean logic gate set;
dividing, at the first computer-implemented system, the second product into a second product first subset and a second product second subset;
encrypting, at the first computer-implemented system, the second product first subset and the second product second subset to yield an encrypted second product first subset and an encrypted second product second subset;
transmitting, from the first computer-implemented system to the second computer-implemented system, the encrypted second product first subset;
transmitting, from the first computer-implemented system to the third computer-implemented system, the encrypted second product second subset;
running, on [[a]] the second computer-implemented system, the first Boolean logic gate set encrypted second product first subset to yield a first partial result;
running, on [[a]] the third computer-implemented systemsecond Boolean logic gate set encrypted second product second subset to yield a second partial result, wherein the running, on the third computer-implemented system, of the second Boolean logic gate set with the encrypted second product first subset to yield the second partial result maintains privacy between the first product and the second product;

receiving, at the first computer-implemented system from the second computer-implemented system, the first partial result;
receiving, at the first computer-implemented system from the third computer-implemented system, the second partial result;
encrypting, at the first computer-implemented system, a combined result, the combined result being based on the first partial result and the second partial result;
outputting, from the first computer-implemented system, [[a]] the combined result 
providing from the first computer-implemented system, a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the second computer-implemented system and the third computer-implemented system being separated
(Canceled).
(Currently Amended) The method of claim 1, wherein the first product comprises an algorithm and the second product comprises data 
(Original) The method of claim 1, further comprising: designating an intended recipient of the combined result.
(Original) The method of claim 4, further comprising: only providing the combined result to the intended recipient.
(Previously Presented) The method of claim 1, wherein the receiving of the second authorization to use the second product from the second provider is performed via a one-click or two-click operation.
(Original) The method of claim [[2]] 1, wherein upon the outputting of the combined result, a payment is processed from a recipient of the combined result to one of the first provider or the second provider.
(Original) The method of claim 1, wherein the first provider receives the combined result and provides a payment to the second provider.
(Previously Presented) The method of claim 1, wherein the second computer-implemented system being separate from the third computer-implemented system comprises at least one of a physical computer-based separation or a virtual environment separation.
(Canceled).
(Original) The method of claim [[10]] 1, wherein the first Boolean logic gate set and the second Boolean logic gate set comprise AND gates and XOR gates.
(Original)  The method of claim 1, further comprising: sending the combined result to the first provider and displaying a representation of the combined result.
(Original)  The method of claim 1, further comprising: sending the combined result to the second provider and displaying a representation of the combined result.
(Original)  The method of claim 1, wherein the second product is selected from a list of products provided by the second provider.
(Original)  The method of claim 1, wherein the first product is retrieved by the first provider from a database.
(Cancelled).
(Previously Presented) The method of claim 1, wherein the receiving of the request and the receiving of the first authorization and the second authorization comprises 
(Cancelled)
(Currently amended) A system comprising:


a first computer system;
a second computer system; and
a third computer system, wherein the first computer perform operations comprising:
receiving, from a first provider of a first product, a request for a second product from a second provider;
receiving a first authorization from the first provider to use the first product; and
receiving a second authorization to use the second product from the second provider;
establishing, based on the first authorization and the second authorization, a contract between the first provider and the second provider;
based on the first authorization and the second authorization:
dividing the first product into a first product first subset and a first product second subset;
encrypting the first product first subset and the first product second subset to yield an encrypted first product first subset and an encrypted first product second subset;
converting the encrypted first product first subset into a first Boolean logic gate set and the encrypted first product second subset into a second Boolean logic gate set;
transmitting, to the second computer system, the first Boolean logic gate set, wherein the first computer system is separate from the second computer system;
transmitting, to the third computer system, the second Boolean logic gate set;
dividing the second product into a second product first subset and a second product second subset;
encrypting the second product first subset and the second product second subset to yield an encrypted second product first subset and an encrypted second product second subset;
transmitting, from the first computer system to the second computer system, the encrypted second product first subset; and
transmitting, from the first computer system to the third computer system, the encrypted second product second subset;
wherein the second computer system performs operations comprising:
	runningBoolean logic gate setencrypted second product first subset to yield a first partial result;
wherein the third computer system performs operations comprising:
	runningsecond Boolean logic gate set with the encrypted second product second subset to yield a second partial result[[;]], wherein the running, on the third computer system, of the second Boolean logic gate set with the encrypted second product second subset to yield the second partial result is performed such that privacy is maintained between the first product and the second product; and
	
wherein the first computer system further performs operations comprising:
	receiving, from the second computer system, the first partial result;
	receiving, from the third computer-implemented system, the second partial result;
	encrypting a combined result, the combined result being based on the first partial result and the second partial result;
	outputting [[a]] the combined result
	providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the second computer third computer system being separated
(Cancelled).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to running/computing, in a distributed computing systems, encrypted data with algorithms that are divided in to subset of data and algorithms after an authorization is received from the data and algorithm providers and a contract established between the providers before providing results to the providers of the running/computing of the data with algorithms.
Dividing data and algorithm into subsets and running the subsets on distributed computing system to yield partial results before outputting a combined results based on the partial results (Figs. 5-7b, 8b; Par. 103, 116-117, 124, 130-134) is old and well known as evident by prior art of Gibson et al (US 2017/0323196).
The closest prior art of Freishtat et al. (US 2011/016109) disclose receiving, on a computer-implemented system and from a first provider of a first product, a request for a second product from a second provider; receiving, on the computer-implemented system, an authorization to use the second product from the second provider; and based on the authorization (Figs. 23-25; Pars. 41, 49, 83-84, 114-116, 132-135, 146-149).
Another prior art of Gomez et al. (US 2020/0036510) has been considered in the prosecution as Gomez disclose encrypting, on the computer-implemented system, the first product first subset and the first product second subset; encrypting, on the computer-implemented system, the second product first subset and the second product second subset; and encrypting, on the computer-implemented system, the combined result (Abstract, Figs. 1-2, 8; Pars. 28-31, 54-59, 84-91, 94, 100).
However, neither Gibson, Freishtat nor Gomez teach establishing, based on the first authorization and the second authorization, a contract between the first provider and the second provider; dividing the first product into a first product first subset and a first product second subset; encrypting the first product first subset and the first product second subset; converting the first product first subset into a first Boolean logic gate set and the first product second subset into a second Boolean logic gate set; transmitting, to the second computer system, the first Boolean logic gate set, wherein the first computer system is separate from the second computer system; transmitting, to the third computer system, the second Boolean logic gate set; dividing the second product into a second product first subset and a second product second subset; encrypting the second product first subset and the second product second subset to yield an encrypted second product first subset and an encrypted second product second subset; transmitting, from the first computer system to the second computer system, the encrypted second product first subset; and transmitting, from the first computer system to the third computer system, the encrypted second product second subset; wherein the second computer system performs operations comprising: running the first Boolean logic gate set with the encrypted second product first subset to yield a first partial result; wherein the third computer system performs operations comprising: running the second Boolean logic gate set with the encrypted second product second subset to yield a second partial result, wherein the running, on the third computer system, of the second Boolean logic gate set with the encrypted second product second subset to yield the second partial result is performed such that privacy is maintained between the first product and the second product; and wherein the first computer system further performs operations comprising: receiving, from the second computer system, the first partial result; receiving, from the third computer-implemented system, the second partial result; encrypting a combined result, the combined result 
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination establishing, based on the first authorization and the second authorization, a contract between the first provider and the second provider; dividing the first product into a first product first subset and a first product second subset; encrypting the first product first subset and the first product second subset; converting the first product first subset into a first Boolean logic gate set and the first product second subset into a second Boolean logic gate set; transmitting, to the second computer system, the first Boolean logic gate set, wherein the first computer system is separate from the second computer system; transmitting, to the third computer system, the second Boolean logic gate set; dividing the second product into a second product first subset and a second product second subset; encrypting the second product first subset and the second product second subset to yield an encrypted second product first subset and an encrypted second product second subset; transmitting, from the first computer system to the second computer system, the encrypted second product first subset; and transmitting, from the first computer system to the third computer system, the encrypted second product second subset; wherein the second computer system performs operations comprising: running the first Boolean logic gate set with the encrypted second product first subset to yield a first partial result; wherein the third computer system performs operations comprising: running the second Boolean logic gate set with the encrypted second product second subset to yield a second partial result, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685